 Case 3:20-cr-01493-JLS Document 57 Filed 12/07/20 PageID.95 Page 1 of 1



 1
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                       SOUTHERN DISTRICT OF CALIFORNIA
 8                      (HONORABLE JANIS L. SAMMARTINO)
 9
10   UNITED STATES OF AMERICA,                    CASE NO.: 20-cr-01493-JLS
11                       Plaintiff,
12            v.                                  ORDER TO CONTINUE MOTION
                                                  HEARING/TRIAL SETTING; AND
13   PATRICK EDWARD MCGINLEY,                     EXCLUDE TIME UNDER SPEEDY
                                                  TRIAL ACT
14                        Defendant.
15
16            Pursuant to joint motion and good cause appearing, IT IS HEREBY

17   ORDERED that Mr. McGinley’s Motion Hearing/Trial Setting currently

18   scheduled for December 11, 2020 at 1:30 p.m. be continued to January 15, 2021 at

19   1:30 p.m.

20            For the reasons set forth in the joint motion, the court finds that time is

21   excludable and that the ends of justice served by granting the requested

22   continuance outweigh the best interest of the public and the defendant in a speedy

23   trial.

24            SO ORDERED.

25   Dated: December 7, 2020
26
27
28
